NOTE: This order is nonprecedentia1.
United States Court of Appeals
for the FederaI Circuit
IN RE BNY CONVERGEX GROUP, LLC AND BNY
CONVERGEX EXECUTION SOLUTIONS, LLC,
Petitioners.
Miscel1aneous Docket No. 961 f
On Petition for Writ of Mandamus to the United
States District Court for the Eastern District of Texas in
case nos. 09-CV-0326, 10-CV-0248, and 10-CV-0426, Judge
Le0nard DaVis.
ON PETITION FOR WRIT OF MANDAMUS
ORDER
BNY ConvergEx Group, LLC et a1. (BNY) submit a
petition for a writ of mandamus to direct the United
States District C0urt for the Eastern District of Texas to
vacate its August 26, 2010 order denying BNY’s motion to
dismiss for lack of personal jurisdiction, and to direct the
court to dismiss Realtime Data, LLC’s co1np1aint.
Upon consideration thereof,

IN RE BNY CONVERGEX GROUP
IT ls ORDERED THAT;
2
Rea1time Data is directed to respond no later than Oc-
tober 15, 2010.
FoR THE CoURT
 2 7  /s/ Jan H0rbaly
Date J an Horba1y
cc: J0hn C. O’Quinn, Esq.
S
Samue1F. Baxter, Esq.
Clerk
C1erk, United States District Court for the Eastern
District Of Texas
19
stse»,s,~~
SEP 2 7‘ 2010
.|AN HORBALY
CLERK